Cuprill v Citywide Towing & Auto Repair Servs. (2017 NY Slip Op 02729)





Cuprill v Citywide Towing & Auto Repair Servs.


2017 NY Slip Op 02729


Decided on April 6, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 6, 2017

Renwick, J.P., Mazzarelli, Manzanet-Daniels, Feinman, Webber, JJ.


3641

[*1]Manuel A. Cuprill,	20357/14E Plaintiff-Appellant,
vCitywide Towing and Auto Repair Services, et al., Defendants-Respondents.


Ogen & Sedaghati, P.C., New York (Eitan Alexander Ogen of counsel), for appellant.
Marks, O'Neill, O'Brien, Doherty & Kelly, P.C., Elmsford (James M. Skelly of counsel), for respondents.

Order, Supreme Court, Bronx County (Laura G. Douglas, J.), entered December 22, 2016, which, to the extent appealed from as limited by the briefs, granted defendants' motion to compel post-note of issue discovery, unanimously affirmed, without costs.
The motion court providently exercised its discretion in granting defendants' motion. Contrary to plaintiff's argument, defendants did not seek, and the motion court did not order, vacatur of the note of issue. Trial courts are authorized, as a matter of discretion, to permit post-note of issue discovery without vacating the note of issue, so long as neither party will be prejudiced (see Pickering v Union 15 Rest. Corp., 107 AD3d 450 [1st Dept 2013]), and we perceive no prejudice here (see e.g. Dominguez v Manhattan & Bronx Surface Tr. Operating Auth., 163 AD2d 376, 376-377 [1st Dept 1990]).
Counsel's affirmations submitted with the initial motion and on reply, when viewed together, provided sufficient detail to comply with 22 NYCRR 202.7(c) (Loeb v Assara N.Y. I L.P., 118 AD3d 457, 457-458 [1st Dept 2014]).
We have considered plaintiff's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 6, 2017
CLERK